Title: To George Washington from Benjamin Tallmadge, 9 September 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir,
                            North Castle Septr 9th 1780
                        
                        The inclosed Dispatches from Cu. have this Moment come to hand, which are forwarwarded ⅌ Line of Expresses. Cu.
                            Writes with great Sollicitude for Troops to be sent from this side to attack those Lying at Setauket. I need not repeat to
                            Your Excellency how exceedingly happy I should be to assist in such an Expedition, should it be tho’t adviseable.
                        I expect Genl Parsons will be here this afternoon to take the Command of the Troops on this Post. I have the
                            honor to be with great Regard, Sir, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge

                        
                    